AO 467(Rev. 01 /09) Order Requiring a Defend ant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Southern District of New York

                   United States of America                                     )
                                   V.                                           )       Case No. 19-m-11165
                        IDRISSA DIALLO                                          )
                                                                                )       Charging District:      Northern District of Georgia
                              Defendant                                         )       Charging District's Case No. 1:19-CR-444



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Northern District Of Georgia                                                     Courtroom No.:

                                                                                        Date and Time: 12/10/2019 0:00 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:             11/26/2019
                                                                                                            Judge's signature

                                                                                           Magistrate Judge Robert W. Lehrburger
                                                                                                          Printed name and title
